Citation Nr: 1732241	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  08-26 569	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2012, the Veteran testified at a Board video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the record.

In January 2014 and December 2015, the Board remanded the issue on appeal for further development.  

In December 2015, the Board also remanded the issues of service connection for low back disability, upper back disability and left hip disability.  However, in subsequent rating decisions issued in February 2017 and May 2017, these issues were granted; representing a full grant of the benefits sought on appeal.  

In December 2015, the undersigned granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the January 2014 remand, and December 2015 remand, the Board directed the AOJ to arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any left shoulder disability.  The examiner was to determine whether the Veteran's left shoulder disability was incurred during active to service, to include a December 1970 automobile accident.  If any diagnosed upper back, low back, or left hip disability did incur during service, the examiner was to opine as to whether any caused or aggravated any diagnosed left shoulder disability.  

The Veteran was initially afforded a VA examination in March 2014, which the Board subsequently found inadequate as the examiner failed to provide sufficient rationale.  Thereafter, the Veteran was afforded a VA examination in May 2016.  He was noted as having degenerative arthritis of the left shoulder, since December 2007.  The examiner indicated that there were no medical records of a shoulder or neck injury then or at discharge in 1971.  In 2007, he began experiencing pain in the left shoulder, and presented with impingement syndrome.  The 2007 record from Dr. L.S., was referenced, wherein Dr. L.S. noted evidence of low lying acromion in addition to degenerative changes and speculated that prior injury may have occurred.  On examination, the examiner noted the impingement syndrome resolved, and range of motion findings were normal.  The examiner concluded, it is less likely than not that the Veteran's degenerative disease of the left shoulder was incurred in or caused by service.  The rationale provided was that there are no recorded visits in service for a left shoulder condition, the exit examination stated no left shoulder condition, and the condition occurred some 35 years post-service. 

An addendum opinion was rendered in May 2017.  The examiner opined that the Veteran's low back condition did not cause or aggravate the Veteran's left shoulder condition.  The examiner rationalized that the Veteran's left shoulder arthritis was caused by a low-lying acromion and an impingement syndrome, which is unrelated to injury.  The examiner stated that the 1984 radiology notes of degenerative changes in the spine do indicate a traumatic event suggesting a relationship to the in-service traffic collision.  However, the left shoulder radiograph revealing a type II acromion and impingement syndrome are not related to traumatic events by the motor vehicle accident and therefore, not considered to be secondary to the in-service event.  

In May 2017, the Veteran was granted service connection for cervical spine degenerative arthritis, lumbar radiculopathy, left hip, and degenerative arthritis of the thoracolumbar spine.  

The Veteran submitted correspondence in June 2017 asserting that his left shoulder  condition was directly related to his cervical spine condition.  Further, in a July 2017 brief, his representative asserted  that the examination was not adequate for rating purposes, as the VA examiner had not discerned the etiology of the left shoulder condition as directed. 

As no opinion has been rendered as to whether the Veteran's left shoulder disability was caused or aggravated by his now service-connected cervical spine degenerative arthritis, and lumbar radiculopathy, left hip, nor was the etiology of the left shoulder disability addressed, the case must be remanded for an addendum opinion.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of all of the Veteran's outstanding VA medical records, to specifically include any records dated since January 2017, and ensure that those copies are associated with the record.  

2.  Obtain an addendum opinion to the May 2016 examination.  The electronic record, to include a copy of this remand, must be reviewed.  

The examiner should opine whether it is at least as likely as not (50 percent probability or more) that the left shoulder disability was proximately due to or aggravated by the service-connected diagnosed cervical spine degenerative arthritis and thoracolumbar spine degenerative arthritis with associated lumbar radiculopathy of the left lower extremity. 

Any opinion expressed must be accompanied by a complete rationale.

3.  After the development requested above has been completed, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.
	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


